             CASE 0:20-cr-00146-SRN Doc. 33 Filed 08/28/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                                   ORDER

                              Plaintiff,

v.
                                                            20-cr-146 (SRN)
FORNANDOUS CORTEZ HENDERSON,

                              Defendant.



UNITED STATES OF AMERICA,

                              Plaintiff,

v.                                                          20-cr-188 (ADM)

GARRETT PATRICK ZIEGLER,

                              Defendant.


______________________________________________________________________________

                  ORDER OF DIRECTION TO THE CLERK OF COURT
                     FOR REASSIGNMENT OF RELATED CASE

       Case No. 20-cr-146 having been assigned to Judge Susan Richard Nelson and Case No.

20-cr-188 having later been assigned to Judge Ann D. Montgomery and said matters being

related cases,

       IT IS HEREBY ORDERED that Case No. 20-cr-188 be assigned to Judge Susan

Richard Nelson, nunc pro tunc, by use of a space on the appropriate list of the automated case

assignment system. The Clerk of Court is directed to reuse a card on the same list pursuant to the

Court’s Assignment of Cases Order signed January 10, 2020.
             CASE 0:20-cr-00146-SRN Doc. 33 Filed 08/28/20 Page 2 of 2




        IT IS FINALLY ORDERED that a copy of this order shall be filed in each of the above

respective files.




DATED: August 28, 2020                           s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON, Judge
                                                 United States District Court


DATED: August 28, 2020
                                                 s/Ann D. Montgomery
                                                 ANN D. MONTGOMERY, Judge
                                                 United States District Court
